Citation Nr: 1011814	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from November 2004 to 
January 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2008 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial, 30 
percent rating for PTSD, effective January 24, 2006 (the day 
after the Veteran was discharged from active duty).  In April 
2008, the Veteran filed a notice of disagreement (NOD) with 
the initial rating assigned.  In September 2008, the RO 
issued a statement of the case (SOC), and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2009.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the January 2006 effective date of the grant of 
service connection for PTSD, the Veteran's psychiatric 
symptomatology has primarily included anxiety, depression, 
nightmares, irritability, anger, difficulty sleeping, 
avoidance, hypervigilance, difficulty concentrating, risk-
taking behavior, exaggerated startle response and more 
recently, passive suicidal ideation; collectively, these 
symptoms suggest occupational and social impairment with 
reduced reliability and productivity.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of 50 percent, but no higher rating, 
for PTSD are met as of the January 24, 2006 effective date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2008 post-rating letter, along with 
the September 2008 SOC, set forth the criteria for higher 
ratings for psychiatric disability.  Also, pre-rating letters 
dated in November 2006 and July 2007, along with June 2008 
and March 2009 post-rating letters, provided general 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the June 2008 letter, the 
September 2008 SOC reflects readjudication of the claim for 
increase.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records, and the report of 
the February 2008 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by her representative, 
on her behalf.  No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

A March 2006 VA outpatient treatment record reflects that the 
Veteran's PTSD screening was negative.  She denied having 
nightmares, avoidance tendencies, and hypervigilance.  She 
did indicate that she felt numb or detached and her 
depression screening was positive.

A June 2006 VA outpatient treatment record reflects that the 
Veteran reported having marital problems, difficulties 
adjusting, and family problems surrounding the death of her 
father.  She said that she felt near to a nervous breakdown 
and that she had increased irritability, anger, and tension.  
She said that she felt tense all the time and that she had 
stomach problems.  She reported decreased energy and 
unrestful sleep.  She said that she had had two anxiety 
attacks.  She denied nightmares, flashbacks and other PTSD-
type symptoms.  On mental status examination, she was quite 
anxious.  There were no psychomotor disturbances and speech 
was well-articulated.  Her mood was depressed and affect very 
nervous.  Thoughts were logical, coherent and goal-directed.  
There was no evidence of perceptional disturbance and she 
denied thoughts of harming herself or others.  Memory was 
good and judgment and insight were fair.  The psychiatrist 
diagnosed generalized anxiety disorder and major depressive 
disorder (moderate, recurrent, without psychosis); and 
assigned a Global Assessment of Functioning (GAF) score of 
61.  The psychiatrist noted that the Veteran had various 
stressful circumstances in her life since being discharged 
and was doing the best she could and that she was able to 
work.  It was noted that she would benefit from an 
antidepressant medication to treat her anxiety and 
depression.

A February 2007 VA case management note reflects that the 
Veteran reported hypervigilance, reoccurring nightmares, 
quick startle response, anger, and detachment.  A March 2007 
VA social work note reflects that her mood was mildly 
depressed and her affect open.  She reported hypervigilance, 
irritability, difficulty sleeping, nightmares, and increased 
startle response.  

A May 2007 VA social work note reflects that the Veteran's 
mood was euthymic and affect open.  In June 2007, she 
reported being upset that she was denied for symptoms of 
PTSD.  The social worker noted she had significant symptoms 
of PTSD, in particular that she felt she needed to have a 
rifle with her at all times and felt panic at night when it 
was not there.  She had memory problems, irritability, and 
struggled with depression.  In October 2007, the social 
worker expressed concerned over the Veteran engaging in 
"risk taking behaviors" such as drinking.  She said she 
continued to wake up at night and panic that her rifle was 
not next to her.  

An October 2007 VA psychiatric note reflects that the Veteran 
reported a low frustration tolerance.  She said that she was 
angry a lot.  She also said that she had trouble controlling 
her temper and was generally tense and "jumpy."  She 
endorsed hypervigilance, nightmares, difficulty sleeping, and 
exaggerated startle response.  The psychiatrist diagnosed 
PTSD and major depressive disorder, and assigned a GAF score 
of 57.  

A November 2007 VA social work note reflects that the Veteran 
reported that she felt better.  In December 2007, she 
appeared stressed, but her mood was euthymic.  She reported 
having difficulty sleeping and engaging in risky behaviors.  

A January 2008 VA psychiatric note reflects that the Veteran 
reported that she was feeling better and that she was no 
longer having nightmares.  She said that she was sleeping 
better and felt more relaxed.  She described feelings of 
panic and anxiety over the holidays.  On mental status 
examination, she seemed a little bit restless and anxious.  
She became a little bit teary when talking about having 
difficulty putting up the Christmas tree for her children.  
Thoughts were logical and coherent.  She denied suicidal or 
homicidal ideation.  Cognition was grossly intact.  The 
diagnosis was PTSD, generalized anxiety disorder, and major 
depressive disorder -in partial remission.  The psychiatrist 
assigned a GAF score of 60.  

A January 2008 VA social work note reflects that the Veteran 
presented as edgy, anxious, depressed, and very tearful.  In 
February 2008, it was noted that she was paranoid and had 
great fears.  

A February 2008 VA psychiatric note reflects that the Veteran 
reported that she was having difficulties at work.  She said 
that she was told on her annual evaluation that she was 
irritative and did not treat the staff she supervises well.  
On mental status examination, she appeared very anxious and 
tearful.  She denied suicidal or homicidal ideation.  There 
was no evidence of perceptual disturbance or delusional 
thinking.  Speech was well-articulated and there was no 
evidence of major psychomotor disturbance.  Cognition was 
grossly intact.  The psychiatrist assigned a GAF score of 62 
and noted that the Veteran continued to have significant 
symptoms of PTSD.  

The report of a February 2008 VA PTSD examination reflects 
that on mental status examination, the Veteran's appearance, 
attitude, and behaviors were generally within normal limits.  
Her speech was somewhat shaky with some word-finding and 
articulation difficulties noted, all due to tearfulness and 
distress that persisted throughout the interview.  Her speech 
was otherwise relevant, coherent, and adequately productive.  
Her thought processes were rational and goal-directed.  There 
was no evidence of hallucinations or delusions, specific 
obsessions, compulsions, phobias, or ritualistic behaviors.  
She was oriented times 3.  She reported some mild episodic 
disruptions in focus and concentration at both work-related 
and nonwork-related activities.  Her mood was anxious and 
distressed.  Her affect was somewhat sad and tearful.  The 
examiner noted that the evaluation was consistent with a 
diagnosis of chronic and currently moderate PTSD.  

Also on February 2008 VA examination, the Veteran reported 
having re-experiencing symptoms.  Prior to treatment, she 
said that she had frequent nightmares, but at the time of the 
examination, she said they occurred about once a week.  She 
also reported intrusive thoughts and flashbacks.  She said 
she became very anxious and tense in crowds.  She also noted 
a mild decline in her ability to enjoy daily activities and 
some mild to moderate anger-related issues.  She endorsed 
irritability at work and hypervigilance at home, as well as 
an exaggerated startle response.  The examiner noted mild to 
moderate general anxiety.  As regards functional assessment, 
the examiner stated that the examination did not reveal any 
marked or severe impairments regarding her basic competence 
for maintaining herself independently in the community or 
carrying out activities of daily living.  It was noted that 
the quality of her life was moderately disrupted with mild 
impairment in work-related relationships.  Her prognosis was 
noted as good with continued treatment.

An April 2008 VA social work note reflects that the Veteran's 
sister and close friend called with concern's over her 
safety.  The Veteran admitted to having thoughts of suicide 
fairly regularly over the past six months.  She said she had 
difficulty focusing and concentrating at work and that her 
employer was very upset with her.  Later that month, the 
Veteran reported that she was doing slightly better at work.  
The following week she said she noticed a significant 
increase in her symptoms following a visit to her sister-in-
law's house, which was only a few miles from Quantico.  She 
was very tearful during the conversation and endorsed 
suicidal ideation but said she would never hurt herself.  
  


III.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The Veteran has been assigned an initial, 30 percent rating 
for PTSD under Diagnostic Code 9411.  However, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, warrants a 100 percent rating.  38 C.F.R. § 4.130.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence, in light of the above, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that an initial  50 percent, but no higher, 
rating for PTSD is warranted from the January 2006 effective 
date of the grant of service connection.  

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects diagnoses of major depressive 
disorder and general anxiety disorder.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is 
no indication here it is possible to distinguish the symptoms 
from the Veteran's various psychiatric disorders, the Board 
has considered all of her psychiatric symptoms in evaluating 
her service-connected PTSD.  

Given the above, the Board finds that, with resolution of all 
reasonable doubt in the Veteran's favor, her PTSD has more 
nearly approximated the criteria for a 50 percent, but no 
higher, rating.  Collectively, the aforementioned medical 
evidence reflects that the Veteran's PTSD has been manifested 
by anxiety, depression, reoccurring nightmares, irritability, 
anger, difficulty sleeping, avoidance, hypervigilance, 
difficulty concentrating, risk-taking behavior, exaggerated 
startle response, and more recently, passive suicidal 
ideation.  While the Veteran does not demonstrate all of the 
symptoms associated with the 50 percent rating criteria, the 
Board finds that the overall symptomatic picture, to 
particularly include her depression and anxiety, results in 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective relationships.  A 50 percent rating is 
supported by the evidence showing the Veteran had a diagnosis 
of chronic, moderate PTSD and the GAF scores assigned.

However, at no point has the Veteran's overall PTSD 
symptomatology met the criteria for the next higher 70 
percent rating.  The Board is well aware that not all of the 
demonstrative symptoms must be shown to warrant a higher 
rating; however, in this case, in light of the symptoms, the 
Board finds that the Veteran's total disability picture has 
more nearly approximated the criteria required for a 50 
percent rating.  In this regard, the medical evidence does 
not show the Veteran to have occupational and social 
impairment with deficiencies in most areas, or an inability 
to establish and maintain effective relationships.

Rather, treatment records and examination reports describe 
the Veteran as being appropriately dressed and groomed, 
cooperative and as having good eye contact.  Her thought 
process and speech have been described as articulate, 
logical, and coherent.  There were no obsessional rituals or 
evidence of impaired impulse control and at times her mood 
was described as euthymic.  She also described improvement 
with medication.  The February 2008 examiner noted that she 
reported only mild episodic disruptions in focus and 
concentration and that she did not exhibit marked or severe 
impairment.  Overall, she exhibited moderate impairment with 
only mild impairment in work-related relationships.  Give 
these reports, the Board finds that occupational and social 
impairment with deficiencies in most areas is simply not 
shown, even when considering the Veteran's recent reports of 
passive suicidal ideation.  

The Board further finds that none of the GAF scores 
assigned-61 in June 2006, 57 in October 2007, 60 in January 
2008, 62 in February 2008-alone, provides a basis for 
assigning a rating in excess of 50 percent for PTSD.  
According to DSM-IV, a GAF score ranging from 51 to 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score ranging from 61 to 70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

The Board finds that the GAF scores in the range of 51 to 60 
are certainly indicative of no more than a 50 percent rating, 
and that the GAF scores higher than 60 are suggestive of even 
less impairment than that contemplated in a 50 percent 
disability rating; clearly, such scores would not support an 
even higher rating.  Moreover, as noted above, the symptoms, 
and not the assigned GAF scores, provide the primary basis 
for the assigned rating.  Here, as indicated, the Board has 
determined, based upon the evidence of record, that the 
symptoms attributable to the Veteran's PTSD more closely 
approximate the criteria for a 50 percent rating for PTSD.  

As the criteria for the next higher, 70 percent rating are 
not met, it logically follows that the symptoms for the 
maximum 100 percent rating under the General Rating Formula 
likewise are not met.

Accordingly, the Board finds that an initial  50 percent, but 
no higher, rating for PTSD is warranted.  In reaching the 
decision to award a higher rating, the Board has applied the 
benefit-of-the doubt doctrine, but finds that the 
preponderance of the evidence is against assignment of a 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 50 percent rating for PTSD, from January 24, 2006, 
is granted, subject to the legal authority governing the 
payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROLE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


